COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DIANA RUIZ ESPARZA,                           §              No. 08-13-00259-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               210th District Court

 UNIVERSITY OF TEXAS AT EL PASO,               §            of El Paso County, Texas

                      Appellee.                §            (TC# 2012-DCV-02870)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 12, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Enrique Lopez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 12, 2014.

       IT IS SO ORDERED this 12th day of February, 2014.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.